Exhibit 103
Parent Guarantee


This Parent Guarantee, dated as of May 31, 2007, is made by Xfone, Inc.
("Guarantor"), a company incorporated under the laws of Nevada, in favor of
Embarq Logistics, Inc. (“Embarq").


I.  GUARANTEE


To induce Embarq to execute the Settlement Agreement and Release of the same
date (the "Agreement"), and to accept the Promissory Note of the same date from
Xfone USA, Inc., a company incorporated under the laws of Mississippi and a
wholly-owned subsidiary of Guarantor (respectively, the "Note", "Xfone USA"),
Guarantor irrevocably and unconditionally guarantees to Embarq, its successors,
endorsees and assigns, the prompt payment and/or performance when due, subject
to any applicable grace period, of the Settlement Amount (as defined in the
Agreement) and/or any other obligation of Xfone USA to Embarq pursuant to the
Agreement and the Note (collectively, the "Obligations") and, without
limitation, Guarantor undertakes with Embarq that whenever Xfone USA fails to
pay, perform, or discharge, or is otherwise in default in respect of any of the
Obligations, Guarantor shall forthwith on demand by Embarq pay, perform, and
discharge the Obligations and make good any such default as if Guarantor instead
of Xfone USA was bound by the Obligations ("Guarantee").


II.  EXTENSIONS


Guarantor agrees that Embarq, or any legitimate holder of the Obligations
(subject to Section X of this Guarantee) may at any time and from time to time,
either before or after maturity thereof, without notice to or further consent of
Guarantor, extend the time of payment and/or performance of, exchange, or
surrender any collateral for, or renew any of the Obligations and may also make
any agreement with Xfone USA or with any other party to or person liable on any
of the Obligations, or interested therein, for the extension, renewal, payment,
compromise, discharge or release thereof, in whole or in part, or for any
modification of the terms thereof, in whole or in part, or of any other
agreement between Embarq and Xfone USA or any such other party or person,
without impairing or affecting this Guarantee. Guarantor agrees that Embarq may
seek payment of any of the Obligations from Guarantor, whether or not Embarq
shall have released the value of any collateral security, or shall have
proceeded against any other obligor principally or secondarily obligated for any
of the Obligations.


III.  EXPENSES


Guarantor agrees to pay on demand all reasonable out-of-pocket expenses
(including the reasonable fees and expenses of Embarq's counsel) incurred in
connection with any default, collection, enforcement, or protection of the
rights of Embarq hereunder, provided that Guarantor shall not be liable for any
expenses of Embarq if no payment under this Guarantee is due.


IV.      SUBROGATION, INDEMNIFICATION, AND REIMBURSEMENT


Guarantor will not exercise any rights it may acquire by subrogation,
indemnification and/or reimbursement that it may have against Xfone USA, until
all the Obligations to Embarq have been paid in full.  If any amount is paid to
Guarantor in violation of the preceding sentence, such amount shall be held in
trust for the benefit of Embarq and shall be paid forthwith to Embarq to be
credited and applied to the Obligations, whether matured or not.  Subject to the
foregoing, upon payment of all the Obligations, Guarantor shall be subrogated to
the rights of Embarq against Xfone USA, indemnified or reimbursed, and Embarq
agrees to take, at Guarantor's expense, such steps as Guarantor may reasonably
request to implement such subrogation, indemnification, or reimbursement.



--------------------------------------------------------------------------------


V.           ABSOLUTE AND CONTINUING GUARANTEE


This Guarantee is absolute, unconditional, and irrevocable and shall remain in
full force and effect and be binding upon Guarantor, its successors, and
permitted assigns until all of the Obligations have been satisfied in full,
notwithstanding any intermediate settlement of account or payment or any change
in the constitution or control of, or the appointment of a receiver,
administrative receiver, or administrator of any of Xfone USA's assets,
insolvency, or any bankruptcy, winding-up, reorganization, amalgamation,
reconstruction or analogous matter or proceedings relating to Xfone
USA.  Further, this Guarantee shall not be affected by any other circumstance
affecting Xfone USA's ability to meet its liabilities, or any other matter or
thing whatsoever.  Embarq shall not be obligated to file any claim relating to
the Obligations if Xfone USA becomes subject to a bankruptcy, reorganization, or
similar proceeding, and the failure of Embarq to so file shall not affect this
Guarantee.  If any payment of Xfone USA on account of any Obligation is
rescinded or must otherwise be returned as a result of any bankruptcy
proceeding, or for any reason whatsoever, Guarantor shall remain liable
hereunder for such Obligation as if such payment had not been made, and
Guarantor agrees that Guarantor will indemnify Embarq on demand for all
reasonable costs and expenses (including, without limitation, fees of counsel)
incurred by Embarq in connection with such rescission or restoration to the
extent the amount of such payment is guaranteed hereunder.  If any present or
future Obligations are guaranteed by persons, partnerships, or corporations in
addition to Guarantor, the death, release, discharge in whole or in part, or the
bankruptcy, liquidation, or dissolution of one or more of them shall not
discharge or affect the liabilities of Guarantor under this Guarantee. This
Guarantee is a guarantee of payment and not of collection.


VI.           NO WAIVER, CUMULATIVE RIGHTS


No failure on the part of Embarq to exercise, and no delay in exercising, any
right, remedy or power hereunder shall operate as a waiver thereof, nor shall
any single or partial exercise by Embarq of any right, remedy, or power
hereunder preclude any other or future exercise of any right, remedy, or
power.  Each and every right, remedy, and power hereby granted to Embarq
or allowed it by law or other agreement shall be cumulative and not exclusive of
any other, and may be exercised by Embarq from time to time.


VII.           WAIVER OF NOTICE


Guarantor waives presentment to, demand of payment, diligence, filing of claims
with any court, proceeding to enforce any provisions of this Guarantee, or to
exhaust any security for the performance of Xfone USA's Obligations, notice of
any sale of collateral security, notice of dishonor, protest, and all other
notices that may otherwise be required by law from anyone liable for any of the
Obligations.  Notwithstanding the preceding, Embarq will notify Guarantor of any
assignment of this Guaranty in accordance with Section X hereof; provided,
however, that failure to give or receive notice of assignment shall not impair
any party’s rights or obligations under this Guaranty.


VIII.         REPRESENTATIONS AND WARRANTIES


Guarantor represents and warrants to Embarq the following:


●      Guarantor is duly organized, validity existing, and in good standing
under the laws of Nevada and has full corporate power to execute, deliver, and
perform this Guarantee;


●      The execution, delivery, and performance of this Guarantee has been and
remains duly authorized by all necessary corporate action and does not
contravene any provision of Guarantor's charter or by-laws, as amended to date,
or any law, regulation, rule, decree, order, judgment, or contractual
restriction binding on Guarantor or its assets;



--------------------------------------------------------------------------------


●      All consents, licenses, clearances, authorizations and approvals of, and
registrations and declarations with, any governmental authority or regulatory
body necessary for the due execution, delivery and performance of this Guarantee
have been obtained and remain in full force and effect, and all conditions
thereof have been duly complied with, and no other action by, and no notice of
or filing with any governmental  authority or regulatory body is required in
connection with the execution, delivery, or performance of this Guarantee;


●      This Guarantee constitutes the legal, valid, and binding obligation of
Guarantor enforceable against Guarantor in accordance with its terms, subject,
as to enforceability to bankruptcy, insolvency, reorganization, moratorium, and
other laws of general applicability relating to or affecting creditor's rights
and to equitable principles of general application;


●      This Guarantee ranks at least at parity with all its other unsecured
obligations;


●      No statement made, or other information furnished and delivered, by or on
behalf of Guarantor to Embarq, in any document furnished from time to time by or
on behalf of Guarantor in connection herewith or therewith contains any untrue
statement of a material fact or omits to state (as of the date made or
furnished) any material fact necessary to make the statements herein or therein
not misleading in light of the circumstances under which they were made.


IX.       PAYMENT


All sums payable under this Guarantee shall be paid in full without set-off or
counterclaim and free and clear of and without deduction of or withholding for
or on account of any present or future taxes, duties and/or other charges.  If
Guarantor is compelled to make any deduction, it shall pay additional amounts to
ensure receipt by Embarq of the full amount Embarq would have received but for
the deduction.


X.        ASSIGNMENT


Guarantor may not assign its rights, interest or obligations hereunder to any
other person without the prior written consent of Embarq. Guarantor agrees that
the Obligations guaranteed hereunder may be exchanged, sold, or surrendered by
Embarq or any legitimate holder of such Obligations, all without impairing or
affecting in any way the obligations of Guarantor hereunder.


XI.        JURISDICTION, CHOICE OF LAW, AND WAIVER OF JURY TRIAL


Guarantor agrees, for the benefit of Embarq and without prejudice to the right
of Embarq to take proceedings before any other court of competent jurisdiction,
that the courts of the state of Kansas, United States of America, more
specifically the courts of Johnson County, Kansas, or a U.S. federal court
located within Wyandotte County, Kansas, have jurisdiction to settle any
disputes in connection with this Guarantee.  For this purpose, Guarantor
irrevocably submits to the jurisdiction of these courts.  This Guarantee shall
be governed by, and construed in accordance with, the laws of the State of
Kansas, United States of America, without giving effect to any conflicts of laws
principles thereof which would result in the application of the laws of another
jurisdiction.


FOR PURPOSES OF THIS GUARANTEE AND ANY RELATED DOCUMENT, GUARANTOR AND EMBARQ
HEREBY KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVE ANY RIGHTS ANY MAY HAVE TO
A TRIAL BY JURY IN RESPECT OF ANY LITIGATION BASED HEREON, OR ARISING OUT OF,
UNDER, OR IN CONNECTION WITH, THIS GUARANTEE OR ANY OTHER RELATED DOCUMENT, OR
ANY COURSE OF CONDUCT, COURSE OF DEALING, STATEMENTS (WHETHER VERBAL OR
WRITTEN), OR ACTIONS OR OMISSIONS OF ANY PARTY HERETO, OR ANY OTHER PERSON,
ELATING TO THIS GUARANTEE OR ANY OTHER RELATED DOCUMENT.



--------------------------------------------------------------------------------


XII.           AMENDMENTS


Any provision of this Guarantee may be amended or modified only by an instrument
in writing signed by Guarantor and Embarq, and the provisions of this Guarantee
may be waived only by an instrument in writing signed by Embarq and Guarantor.


XIII.        SEVERABILITY


If any provision of this Guarantee is invalid or unenforceable in any
jurisdiction, then, to the fullest extent permitted by law: (1) The other
provisions hereof shall remain in full force and effect in such jurisdiction;
(2) Such invalidity or unenforceability shall not affect the validity or
enforceability of such provision in any other jurisdiction; and (3) The parties
hereto shall negotiate in good faith to substitute therefore a provision in
accordance with the spirit and purpose of this Guarantee.


XIV.         ENGLISH LANGUAGE


All documents to be delivered by any party hereto pursuant to the terms hereof
shall be in the English language or, if originally written in another language,
shall be accompanied by an accurate English translation upon which the other
parties hereto shall have the right to rely for all purposes under this
Guarantee.


XV.           NOTICES


All notices concerning this Guarantee or demands on Guarantor shall be deemed
made when received, and shall be in writing and sent by facsimile transmission
("fax"), confirmed by registered mail, and addressed as follows:


To Guarantor:  Xfone, Inc.


Attn: Guy Nissenson


Fax: 601-983-3801


cc    General Counsel, Alon Reisser


To Embarq:


Attn: Brad Clark


Fax: (913) 791-7040


cc            VP-Commercial Law, Chris Schneider


Each party may amend its address for notice by giving notice hereunder to the
other party.


IN WITNESS WHEREOF, this Guarantee has been duly executed and delivered by each
of Guarantor and Embarq as of the date first above written.
 

  XFONE, INC.             
Date: 05/31/2007
By:
/s/ Guy Nissenson           Name: Guy Nissenson            Title: President and
CEO           

 

  EMBARQ LOGISTICS, INC.          
Date: 05/31/2007
By:
/s/ Brad Clark       Name: Brad Clark       Title: VP, Marketing & Sales        
 

 
                                                                         

--------------------------------------------------------------------------------



 
 
 
 

